Exhibit 10.3





July 2, 2007


Mr. Linwood A. Staub
2968 Burnt House Hill
Doylestown, PA 18902


Dear Woody:


On behalf of KCI, it is a pleasure to confirm the employment offer we recently
discussed.  The specific terms and conditions of your new position will be as
follows:


                    Position
Title:                                       President, Global VAC
                    Employment Status:                             Regular
Full-Time, Exempt
                    Annual Base Salary:                             $350,000
($14,583.33 paid on the 15th and last day of the month)
                    Immediate Supervisor:                         Catherine
Burzik, President and CEO
                    Location:                                              8023
Vantage Drive
                                                                                 San
Antonio, TX  78230
                    Start Date:                                            July
30, 2007
                    Group Health Plan Effective Date:      Upon start date
                                                                                 (Pending
receipt of enrollment forms)


In addition to your base salary, you will be eligible for an incentive bonus
opportunity with a target bonus value equal to 55% of your annual base salary as
part of the Annual Incentive Bonus (AIB) program.  AIB awards will be determined
on both individual and corporate performance and will require that you remain in
a bonus eligible position through December 31 of the year in question, except as
otherwise set forth herein. For 2007, your target bonus opportunity will be
pro-rated based on your start date.  This is a discretionary incentive award,
subject to change or termination at the Company's sole discretion.


Your position is eligible for participation in the Company’s equity plan. A
recommendation will be made to the Compensation Committee of the Board of
Directors that you receive a new hire equity grant with a Black-Scholes value of
approximately $1,350,000. This grant will consist of shares of non-qualified
stock options (which vest ratably over 4 years) and shares of restricted stock
(60% of the value will be in options and 40% in restricted shares);  the
specific number of shares granted will be calculated at the Company’s sole
discretion and will be communicated to you separately. The option exercise price
will be set as the closing price on your start date (or the next subsequent
closing price if your start date is a date on which the market is closed).  The
restricted shares will vest 33% on each of the 4th, 5th and 6th anniversaries of
the grant date (but based on financial performance this vesting could be
accelerated to as early as 33% on each of the 1st, 2nd and 3rd anniversaries of
the grant date as further specified in the award agreement).  Your position is
also eligible for consideration for future annual grants. All equity grant
recommendations are subject to CEO and Board of Directors approval, and all
grants are governed by the 2004 Equity Plan Document (the “Equity Plan”), which
is subject to change.


 

Mr. Woody Staub
July 2, 2007
Page 2


To assist you with your pending relocation from Pennsylvania to San Antonio,
Texas, the Company will provide the following:  (Please contact our relocation
coordinator, Deborah Allen, at 210-255-6476.)


     1.     You will receive a one-time relocation allowance of $25,000 (less
applicable withholding taxes).


     2.     The Company will arrange for packing, transport and delivery and
unpacking of your household goods by a
              national freight carrier.  These services will be direct billed to
the Company.


     3.     The Company will arrange for transport of one personal vehicle by a
contracted van line/open air carrier if
             distance is over 500 miles; two vehicles if distance is over 1000
miles or you will be reimbursed $.35 per
             mile for driving your vehicle(s) from Doylestown, PA to San
Antonio.  You will also be reimbursed
             reasonable meals and lodging expenses en route based on travel by
the most direct route.


     4.     The Company will arrange for temporary housing for up to 90 days
from your start date, which will be
             covered at 100% of the cost.


     5.     You will be reimbursed for a house-hunting trip to San Antonio for
you and your spouse for up to 6 nights.


     6.     The company will pay for a final move trip for you and your eligible
dependents of one-way airfare (if your
             cars have been shipped) arranged through our Corporate Travel
Department.


     7.     The Company will reimburse you reasonable and customary real estate
closing costs for the sale of your
             Doylestown, PA home (including realtor’s commission), excluding
seller paid points, prorated taxes,
             prorated interest and seller’s allowances. This reimbursement will
be grossed up for tax purposes.


     8.     The Company will reimburse you normal closing costs for the purchase
of your San Antonio residence, with
             a maximum of 1% for a loan origination fee and excluding discount
points, prepaids and homeowner
             association fees. This reimbursement will be grossed up for tax
purposes.


     9.     During your first 90 days of employment the Company will pay for one
round-trip economy ticket every
             other weekend for you to return to Pennsylvania (or as otherwise
agreed).


No other move related expenses will be reimbursed or paid directly by the
Company. All accommodations must be arranged through our Corporate Travel
Department.   Should you voluntarily resign your position with KCI within one
year of your start date, you will be required to reimburse the Company all
relocation-related expenses that the Company has covered (as described in
paragraphs 1-8 above).


 

Mr. Woody Staub
July 2, 2007
Page 3


You will also be provided with a one-time signing bonus of $100,000 (subject to
applicable withholding).  This bonus will be paid as soon as practical following
your start date.


As an Executive Committee member, you will be entitled to tax planning
assistance (up to $1,500 annually) and an executive physical exam (up to $1,200
annually).


You will be asked to sign the attached Executive Retention Agreement which
generally provides that in the event your employment is terminated by the
Company other than for Cause   (as that term is defined in the Equity Plan), you
will receive a severance payment equal to one years’ base salary and one year’s
target bonus (or two years base salary and two years’ target bonus if your
termination other than for cause is within 24 months of a change–in-control).


You will be entitled to 20 days annual vacation (in addition to
regularly-scheduled Company holidays)


This letter serves to establish the entirety of your employment relationship
with KCI and its subsidiaries, and supersedes any previous understanding that
may have been implied or expressed, either verbally or in writing, by any
representative of the Company.


This offer is contingent upon satisfactory completion of our pre-employment
screening, including a test for the use of illegal drugs, a criminal background
check and professional references.  In addition, by your first day of
employment, you will be required to complete a Form I-9 establishing your right
to work in the United States.  Employment relationships with KCI and its
subsidiaries are at-will and may be terminated by notification from either party
at any time, with or without cause.


If you find the above terms and conditions of employment acceptable, please sign
below and return the original to me, with a fax copy of this signature page to
me at 210-255-6756.  Our offer is also contingent upon your signing and
returning to me a copy of the Non-Disclosure Agreement (attached separately) –
please fax a signed signature page for that as well.


Woody, it is my sincere hope you will find your experience with KCI to be
personally and professionally rewarding.  I look forward to a mutually
prosperous working relationship.



Sincerely,




KCI                                                                                          
UNDERSTOOD AND AGREED:




 /s/ R. James Cravens       July 16, 2007    
                                      /s/ Linwood A. Staub           July 18,
2007
R. James Cravens               
                                                                  Linwood A.
Staub                     Date

Senior Vice President, Human Resources